DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
Applicant’s election without traverse of the 300 mg dose in the interview held on 3/17/2022 is acknowledged. 
Claims 34 and 59 remain withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Response to Arguments
Applicants' arguments, filed 6/29/2022, have been fully considered.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.
Applicant's arguments filed 6/29/2022 regarding priority have been fully considered but they are not fully persuasive. The claim amendment removing the oral mucosa absorption prohibition results in additional priority support, but, support is still lacking as set forth below.
Applicant’s arguments, see pp. 11-12, filed 6/29/2022, with respect to the specification objection have been fully considered and are persuasive, in view of the specification amendment.  The objection of the specification has been withdrawn. 
Applicant's arguments with respect to the rejection under 35 USC 102/103 have been fully considered but they are not persuasive. 
Regarding the obviousness rejection, this rejection is modified as set forth below, in view of the claim amendments, and change of priority dates established, necessitated by the claim amendment.
Applicant’s arguments, see the terminal disclaimer, filed 6/29/2022, with respect to the double patenting rejections have been fully considered and are persuasive.  The rejection of Claims 31-33, 35-58, 60 & the provisional rejection of Claims 31-33, 35-58, 60 have been withdrawn. 

Terminal Disclaimer
The terminal disclaimer filed on 6/29/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration dates of US 8,846,628 & any patent granted on Application No. 17/533,033 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) and 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 61/053,609, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  The Examiner’s review of the ‘609 provisional application failed to identify written description support for the recited range of 180 to 360 mg of 5-azacytidine, or the elected 300 mg dose, or “non-enteric-coated” limitation, or any consideration of absorption through oral mucosa.  
The disclosure of the prior-filed application, Application No. 61/201,145, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  The Examiner notes that broader range than that required by instant claim 31 is claimed; according to current USPTO treatment of this fact pattern, this disclosure has been construed to provide support for the current claimed range 180 mg to 360 mg and the elected 300 mg.  The drawings disclose enteric coating during tablet manufacture, which does not provide support for currently claimed administration of a non-enteric coated tablet limitation (construed as requiring a coating, but the coating is not an enteric coating; per the instant specification at least about 10% of 5-azacytidine is released in the stomach; this is not disclosed in ‘145).  Thus, neither claim 31, claims dependent thereon, do not have written description type support.  Regarding claim 60, administration of a non-enteric coated tablet was not found; and the Examiner did not identify the amounts of any of the wherein clauses of this claim disclosed in the ‘145 application.  
Accordingly, none of the current claims have support in either the ‘609 nor ‘145 provisional applications.  
The disclosure of the prior-filed application, Application No. 61/157,875, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application. Regarding Application No. 61/157,875, the instant claimed embodiment of administering a tablet having a coating, which is not enteric, corresponds to the singular examples that are coated with hydroxypropyl cellulose (Formulation Nos # 3 & 6), but “non-enteric” coated tablets generically is not disclosed.  There is also no discussion of the instant definition of non-enteric; i.e., the current limitation that at least about 10% of the 5-azacytidine is released in the stomach is not disclosed.  Thus, the disclosed hydroxypropyl cellulose coated tablets of Nos. 3 and 6 do not provide sufficient support for the presently generically recited non-enteric coated tablets required by claims 31 and 60 and claims dependent therefrom.
See MPEP 2163.05 (II): Applicant was not entitled to the benefit of a parent filing date when the claim was directed to a subgenus (a specified range of molecular weight ratios) where the parent application contained a generic disclosure and a specific example that fell within the recited range because the court held that subgenus range was not described in the parent application. In re Lukach, 442 F.2d 967, 169 USPQ 795 (CCPA 1971).  In the instant case, there is only a specific example in ‘875 falling within the claimed non-enteric coated tablets (both Examples 3 and 6 are the same in terms of coating material/amount used), but without a generic disclosure. Accordingly, the specific examples do not describe the generic disclosure of non-enteric coatings.
Accordingly, the examined claims have an effective filing date corresponding to 12/466,213, filed 5/14/2009.

Applicant argues “Applicant respectfully disagrees with these positions and the Examiner’s determination of the effective filing date(s) of the pending claims”.  
This conclusory statement is not accompanied by any argument/showing of how the three provisional applications have written description type support in the corresponding applications for any of the instant claims under examination.  Therefore, the argued conclusion, unsupported by facts, is not persuasive.

Specification
Regarding the attempt to incorporate subject matter into this application by reference according to [00207], the Examiner acknowledges Applicant’s argument that Applicant does not rely on incorporation by reference in this response to overcome any objection, rejection or other requirement imposed by the Office.  
The Examiner construes this response as an argument that all non-US-patent publications referenced throughout the specification, both at [00207] and all other locations (e.g., references cited at [0003], [0004], [0007], [0012], [0076], [0081], [0083], [00100], [00101], [00102], [00105], [00122], [00158], [00162], [00164], [00176], [00178], [00189], [00190], [00196], [00203], [00252], [00256], [00206], and all other reference citations), do not contain any essential material, permitted by 37 CFR 1.57(e). 
37 CFR 1.57 includes:
(d) "Essential material" may be incorporated by reference, but only by way of an incorporation by reference to a U.S. patent or U.S. patent application publication, which patent or patent application publication does not itself incorporate such essential material by reference. "Essential material" is material that is necessary to:
(1) Provide a written description of the claimed invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and set forth the best mode contemplated by the inventor of carrying out the invention as required by 35 U.S.C. 112(a);
(2) Describe the claimed invention in terms that particularly point out and distinctly claim the invention as required by 35 U.S.C. 112(b); or
(3) Describe the structure, material, or acts that correspond to a claimed means or step for performing a specified function as required by 35 U.S.C. 112(f).
(e) Other material ("Nonessential material") may be incorporated by reference to U.S. patents, U.S. patent application publications, foreign patents, foreign published applications, prior and concurrently filed commonly owned U.S. applications, or non-patent publications. An incorporation by reference by hyperlink or other form of browser executable code is not permitted.
(f) The examiner may require the applicant to supply a copy of the material incorporated by reference. If the Office requires the applicant to supply a copy of material incorporated by reference, the material must be accompanied by a statement that the copy supplied consists of the same material incorporated by reference in the referencing application.
Copies of all publications/sections of publications cited (excepting US patents or US Applicant publications) that are being incorporated by reference by the specification are required, per 37 CFR 1.57(f), accompanied by the statement described in this paragraph.  Examiner notes that copies of documents that have already been provided via an IDS need not be provided again.  However, the statement is still required.

Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claim(s) 31-32, 35-36, 39, 41-43, 46, 48-49, 51, 53 is/are rejected under pre-AIA  35 U.S.C. 102 (b) as anticipated by or, in the alternative, under pre-AIA  35 U.S.C. 103(a) as obvious over Garcia-Manero et al. (“A pilot pharmacokinetic study of oral azacytidine”; 2008 Jun 12; Leukemia; 22:1680-1684; cited in a prior Office action); as evidenced by prior art citations in Opposition to EP 3 692 983/19 213 148.0 (IDS No. C157).
Claims 37, 44 have been canceled.
Garcia-Manero teaches Azacitidine has activity in the treatment of acute myelogenous leukemia (AML); an oral formulation would facilitate dosing, reduce administration side effects and potentially maximize azacytidine pharmacologic action.  Development of a film-coated formulation has circumvented rapid catabolism by cytidine deaminase and hydrolysis.  In a formulation feasibility pilot study, four subjects with, inter alia, AML, received single oral doses of 60 or 80 mg azacytidine; subjects safely tolerated 80 mg, a dose for which the mean bioavailability was 17.4% of historic s.c., exposure.  These data suggest that oral azacytidine is bioavailable in humans and should be studied in formal phase 1 trials (abstract).  The study design (last paragraph of 1680), indicates if tolerated, the dose was to be escalated until, inter alia, the dose escalation reached the 200 mg level.
The Examiner notes that dosing of 60 and 80 mg amounts are below the range of instant claim 31.  However, the dosing escalation taught to levels within the claimed range, construed as teaching up to 200 mg of the film-coated tablets to, inter alia, patients with AML.  This embodiment anticipates the claims.  Film coated tablets contain a pharmaceutically acceptable excipient (film material).  The film is not taught to be enteric, and Figure 1 suggests the film is not delayed in release (as would be present in enteric coating).  There is no mention of dosing using the sublingual; thus, the oral dosing is construed to not be absorbed through oral mucosa.
The Examiner also notes that it may be argued the actual study did not reach the 180-200 mg amounts, and thus, the dose is outside of the range. While the dose up to 200 mg is a part of the study design, escalating dose up to this level when treating AML patients would also have been obvious, because it is part of the study design.  Additionally, higher dosing is suggested by the discussion of multi-dose phase 1 study (1683, 3rd paragraph).  Dosing into the claim 31 range would have been obvious during dose escalation, relative to s.c. dosing.
Regarding dependent claims 35-37, 39, 41-44, 46, 48-49, 51, each of these claims recite a PK parameter, AUC, Cmax or Tmax, with a value or range.  Because the method of independent claim 31 is taught by and obvious over Garcia-Manero, the PK parameters of the dependent claims are construed as inherent over the method.  
As discussed in MPEP 2112.01 (I): Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
These claims also recite a PK parameter, AUC, Cmax or Tmax, with a value or range, which is modified by “about”.  The specification gives a series of meanings for about, the broadest of which is +/-4 standard deviations of the mean [0054].  Reviewing data from Table 9 (PL parameters from s.c. doses), 4SD are more than 1.8 times the mean for AUC (0-inf), 1.04 times the mean for Cmax and 2.2 times the mean for Tmax on Day 1.  The Examiner presumes similar SD relative values apply to each of these claims.  This means that the range encompassed extends from below 0 (truncated to 0, because negative values are construed to have no meaning) to the 2.8 times the value or upper end of range for AUC (e.g., for claim 37 the claimed range about 240 ng x hr/mL encompasses the range from 0 to 672 ng x hr/mL); from 0 to 2.04 times the value or upper end of range for Cmax (e.g., for claim 44 about 140 ng/mL encompasses from 0 to 285 ng/mL); from 0 to 3.2 times the value or upper end of range for Tmax (e.g., for claim 46, the range is from 0 to 192 minutes; for claim 48 the range is from 0 to 288 minutes).  Examiner notes the Tmax values from Figure 1 are 1 hour or 1.5 hours.  These fall within all Tmax claimed ranges.  For Cmax, values range from 20 to 90 ng/mL, amounts within all Cmax ranges; for higher doses, up to 200 mg, the Cmax values would be no more than 2.5 times these amounts, up to 225 ng/ml, which fall within each claimed Cmax range.  For AUC, the mean of Table 3 is 80.1 ng x hr/ml, which falls within claimed AUC ranges.  Even for 200 mg the AUC would be no more than 2.5 times these values, 200 ng x hr/ml, which is also within AUC claimed ranges.  Thus, these considerations also are predictive of values within each of the claimed ranges, demonstrating inherency and alternatively rendering the claims obvious.
It is noted that In re Best (195 USPQ 430) and In re Fitzgerald (205 USPQ 594) discuss the support of rejections wherein the prior art discloses subject matter which there is reason to believe inherently includes functions that are newly cited or is identical to a product instantly claimed.  In such a situation the burden is shifted to the applicants to "prove that subject matter shown to be in the prior art does not possess characteristic relied on" (205 USPQ 594, second column, first full paragraph).
Regarding the meaning of non-enteric coating, the Examiner notes that one of the IDS references, Opposition to EP 3 692 983/19 213 148.0 (IDS No. C157; see also prior art citations therein, with dates prior to 2009), provides arguments with supporting evidence, that is clarifying about the function of release associated with enteric and Immediate release (non-enteric):
On p. 6 the figure at top of page provides guidelines that compare immediate-release, delayed-release and extended release:

    PNG
    media_image1.png
    449
    803
    media_image1.png
    Greyscale

Instant Figure 10 is reproduced by the opposition document, with designations corresponding to immediate release and delayed release characteristics:

    PNG
    media_image2.png
    461
    708
    media_image2.png
    Greyscale

According to instant Table 5, F3 is labeled Immediate Release w/ Vitamin E; this tablet has coating of hydroxypropyl cellulose (“seal coated tablet”), but no Eudragit material.  This product is non-enteric coated.  F4 has both hydroxypropyl cellulose coating and Eudragit coating; i.e., it is labeled Enteric coated.  F6, labeled Immediate Release w/ Vitamin E, like F3, is seal coated with hydroxypropyl cellulose, but no Eudragit.  Thus, the labelled “Immediate release” tablets correspond to “non-enteric coated” tablets.  The labeled “Delayed release” tablets corresponds to “enteric coated” tablets.
The start of immediate release is labeled at about 15 minutes (for F3; or 30 minutes for F6) for non-enteric with a Tmax at about 1 hr (F4 & F6).  For enteric coated (F4), release start occurs about 2 hr, and Tmax is delayed to about 3 hr.  This evidence is consistent with at least 7% release in the stomach (presuming tablet reaching small intestine at 2 hr) occurring for both immediate release, but less than 7% release occurs in the stomach for enteric coating.
This figure does not depict any extended or prolonged release form (or colon targeting).
The top of p. 7 of the opposition reproduces idealized plasma concentration verses time profile of a delayed release oral dosage compared to immediate release dosage form:

    PNG
    media_image3.png
    300
    370
    media_image3.png
    Greyscale

On p. 8 of the opposition, a figure is presented to depict typical gastric residence time in the stomach, and time periods in intestines:

    PNG
    media_image4.png
    349
    547
    media_image4.png
    Greyscale

The 2 hr time point marks a typical time for a tablet to reside in the stomach, where the tablet remains pass into small intestine over a time period of around an hour (2-3 hr is estimated from this figure).  The delayed (enteric coated) release, starts release around 2 hours, consisting with the above labeling of Figure 10 above, and the Examiner’s comments.
Reconsidering Figure 1 of Garcia-Manero:

    PNG
    media_image5.png
    706
    746
    media_image5.png
    Greyscale

Each of the 80 mg release profiles start release by 30 minutes to 1 hr (first measured azacytidine concentration), clearly releasing substantial amount of azacytidine in the stomach (based on 2 hrs residence in the stomach being typical).  Tmax values for the 80 mg dosage forms occur at 1 (202), 1.5 (102 and mean) or 2 hr (201), clearly before enteric dosage forms would achieve Tmax (3 hr in instant Figure 10).
Thus, the Examiner maintains the position that the coating used by Garcia-Manero, whether leaky Eudragit, or some other material, results in “substantial release” of azacytidine in the stomach; i.e., the coating meets the instant functional definition of “non-enteric coated” tablets that were administered, irrespective of what the coating is made of.

Applicant argues:
(1) 	Garcia-Manero does not disclose the tablets used were non-enteric-coated tablets. 
Claim 31 recites a method for treating acute myelogenous leukemia, comprising orally administering once daily to a human subject in need thereof a pharmaceutical composition comprising 180 mg to 360 mg of 5-azacytidine and at least one pharmaceutically acceptable excipient, and wherein the composition is a non-enteric-coated tablet. (emphasis added). 
Garcia-Manero purportedly reports a pilot pharmacokinetic study of oral azacytidine, where four subjects with solid malignant tumors, acute myelogenouous leukemia (AML) or myelodysplastic syndromes (MDS) received single oral doses of 60 or 80 mg azacytidine. Garcia-Manero, abstract. The oral azacytidine was supplied as 20 mg film-coated tablets. Garcia-Manero, page 1680, right col. The Examiner does not even identify any express disclosure of non-enteric-coated tablets from Garcia-Manero. Office Action, page 13. 
(2) 	The Examiner has failed to show that the tablets used in Garcia-Manero were inherently non-enteric-coated tablets. 
"In relying upon the theory of inherency, the examiner must provide a basis in fact and/or technical reasoning to reasonably support the determination that the allegedly inherent characteristic necessarily flows from the teachings of the applied prior art." Ex parte Levy, 17 USPQ2d 1461, 1464 (Bd. Pat. App. & Inter. 1990) (emphasis in original). The fact that a certain result or characteristic may occur or be present in the prior art is not sufficient to establish the inherency of that result or characteristic. MPEP § 2112, subsection IV (emphasis in original). See also, Continental Can Co. v. Monsanto Co., 948 F.2d 1264, 1268 (Fed. Cir. 1991) ("Inherency, however, may not be established by probabilities or possibilities.") (emphasis added). 
The Examiner acknowledges that the film coating in Garcia-Manero "is not taught to be enteric", but alleges that "Figure 1 suggests the film is not delayed in release (as would be present in enteric coating)". Office Action, page 13. Applicant respectfully disagrees. 
Figure 1 is a schematic representation of the azacytidine plasma concentrations over time as reported in Table 2 of Garcia-Manero. Figure 1/Table 2 reports the amount of azacytidine measured in the plasma at a given time point. Based on this plasma concentration profile data alone, one of ordinary skill in the art would not have been able to necessarily establish the physical properties of the dosage form administered, such as the type of coating. 
A person of ordinary skill in the art would be aware of at least WO 2008/028193 ("WO '193"). WO '193 was published on March 6, 2008, before the publication of Garcia-Manero. WO '193 was cited as Foreign Patent Document BO1 in the Information Disclosure Statement filed on March 10, 2022. For the ease of discussion, a copy of WO '193 is submitted herewith again as Exhibit A. 
As discussed below, WO '193 and Garcia-Manero have highly similar disclosures, and these disclosures would not allow a person of ordinary skill in the art to conclude necessarily that Garcia-Manero discloses non-enteric-coated tablets as required to establish inherency. For example, the Examiner states that Figure 1 of Garcia-Manero suggests the tablets are not enterically coated. See Office Action, page 13. But a person of ordinary skill in the art would readily recognize that the pharmacokinetic data represented in Garcia-Manero 's Figure 1 are highly similar in time course and concentration levels to that disclosed in Figure 5 of WO '193 resulting from the enterically coated formulation of Examples 3 and 5 discussed below. See WO '193 at paragraphs [00132] and [00142]. That is, a person of ordinary skill in the art would at least understand from WO '193 that similar pharmacokinetics might be the result of enteric coated formulations, and so they would not conclude that the allegedly inherent characteristic necessarily flows from Garcia-Manero. 
For the avoidance of any doubt, for the Examiner to allege that the tablets used in Garcia- Manero are inherently non-enteric-coated tablets, it is not enough to show a non-enteric-coated tablet may achieve the plasma concentration profile in Figure 1. Instead, the Examiner must provide evidence to show a tablet with the plasma concentration profile in Figure 1 would necessarily be a non-enteric-coated tablet. Applicant respectfully submits that the Examiner has failed to meet this high burden. The Examiner has not provided any evidence to establish any inherent relationship between a plasma concentration profile and a certain type of coating at all. Indeed, as discussed, an enterically-coated formulation could produce a plasma concentration profile shown in Figure 1 of Garcia-Manero. The rejection should be withdrawn for at least this reason. 
(3) 	A person of ordinary skill in the art would have understood that the tablets used in Garcia-Manero were enteric-coated tablets as evidenced by WO '193. 
Example 5 of WO '193 and Garcia-Manero both report the results of an open-label, single-treatment escalating-dose PK studies using oral azacytidine. Both WO '193 (paragraph [0142]) and Garcia-Manero (page 1680, right col., under the header "Study Design") characterize the studies in the same way, i.e., as open-label, single-treatment escalating-dose PK studies. Both Example 5 of WO '193 and page 1680, right col. of Garcia-Manero explain that the objectives were to obtain initial information on the oral bioavailability of azacytidine and assess safety and tolerability. Both documents report that in the first patient a dose of 60 mg was administered and in three subsequent patients a dose of 80 mg was administered. A person of ordinary skill reviewing Table 4 of Example 5 of WO '193 and Table 1 of Garcia-Manero would recognize that the patient cohorts participating in the studies are described similarly in both documents as well: 

    PNG
    media_image6.png
    477
    786
    media_image6.png
    Greyscale

Patients 1 to 4 of WO '193, Table 4, which are also referred to as patients 101, 102, 201 and 202, are all male, are reported as having the same ages and as having the same tumor types and ECOG status as patients 1 to 4 of Garcia-Manero, Table 1. Additionally, only one patient was administered 60 mg of azacytidine in each study and the patient characteristics for that patient are the same in both tables. 
Furthermore, a person of ordinary skill in the art would recognize that the pharmacokinetic properties reported in Figures 5 and 6 of WO '193 align with those reported in Figure 1 of Garcia-Manero. A person of ordinary skill in the art would further recognize that, in Figure 1 of Garcia-Manero, the patients are even referred to as patients 101, 102, 201 and 202 (which is what they are referred to in WO '193) despite that numbering not having been used anywhere else in Garcia-Manero. 
In view of the above evidence, a person of ordinary skill in the art would have recognized that Example 5 of WO '193 and Garcia-Manero both contain results using the same patients, the same doses and same dosing forms. Accordingly, a person of ordinary skill in the art would have understood from WO '193 that the oral dosage form used in Garcia-Manero is the same dosage formulation. WO '193 states that azacytidine was understood to be acid labile and best absorbed in the lower gastrointestinal tract, i.e., the large intestine (colon). WO '193, paragraphs [0007] and [0024]. In view of this understanding, the study described in WO '193 used an enterically-coated formulation and describes that formulation in detail. Specifically, paragraph [00142] of Example 5 of WO '193 states that the oral formulation used in the trial were from Example 3, and paragraph [00132] of Example 3 states that the tablet composition was coated with EUDRAGIT S100, NF, and then Table 2 in paragraph [00134] states that the EUDRAGIT S100 was an "ENTERIC COATING" (see top of page 47). A person of ordinary skill in the art would have recognized that the same formulation was used in Garcia-Manero. 
Viewing WO '193 and Garcia-Manero as a whole, a person of ordinary skill in the art would have recognized and understood that the tablets used in Garcia-Manero were enteric- coated tablets. Applicant respectfully submits that the rejection should be withdrawn for this additional reason. 

This is not persuasive.
The rejection acknowledges that Garcia-Manero does not state the nature/function of the film coating taught.  Establishing “non-enteric” characteristic is based on characteristic release profiles taught, which correspond to that expected for a formulation that has released azacytidine substantially in the stomach (7% or more azacytidine release in the stomach corresponds to the disclosed meaning of non-enteric).
The Examiner notes that the instant specification states regarding the non-enteric coated tablet limitation:
[0065] The term "non-enteric-coated," when used herein, refers to a pharmaceutical composition, formulation, or dosage form that does not comprise a coating intended to release the active ingredient(s) beyond the stomach (e.g., in the intestine). In certain embodiments, a non-enteric-coated composition, formulation, or dosage form is designed to release the active ingredient(s) substantially in the stomach. 
[0066] The term "substantially in the stomach," when used herein in reference to a composition, formulation, or dosage form provided herein, means that at least about 99%, at least about 95%, at least about 90%, at least about 85%, at least about 80%, at least about 75%, at least about 70%, at least about 65%, at least about 60%, at least about 55%, at least about 50%, at least about 45%, at least about 40%, at least about 35%, at least about 30%, at least about 25%, at least about 20%, at least about 15%, or at least about 10% of the cytidine analog is released in the stomach.

Thus, non-enteric coated tablet, in the broadest reasonable meaning, in view of the specification requires 1) a coating of the tablet, and 2) the 5-azacytidine is “substantially released” in the stomach, 3) This “substantial release” requires at least “about 10%” (i.e., 7% or more, per meaning of about at [0054]) of 5-azacytidine release in the stomach.  There is absolutely no indication of any specific material that is required to be in the coating, only the function of non-enteric, having the meaning that at least 7% of the drug is released in the stomach.  It is further noted that release may also occur in the intestines (as much as 93% is permitted by the defined functional meaning of non-enteric), as long as the 7% threshold of release in the stomach occurs, the coating is still categorized as non-enteric.
The Examiner also notes that non-enteric is stated to “not have an enteric coating” at [0021], but the language from [0065]-[0066] has better clarity for the meaning of the term, and is relied on as a functional description of the non-enteric coating meaning, consistent with the requirement to construe claims according to the broadest reasonable construction of the claims.
A comparison of Figure 5 of WO2008/028193 (Etter) may be made with Figure 1 of Garcia-Manero.  

    PNG
    media_image7.png
    574
    539
    media_image7.png
    Greyscale

    PNG
    media_image5.png
    706
    746
    media_image5.png
    Greyscale

Etter is not a named author of the Garcia-Manero publication. The publications do not have the same authorship/inventorship, but Pharmion is common to the two publications.  Each of (101)-(202) has a 1 ng/mL azacytidine concentration at the final sampled time point in Etter, but this is not the case for the Garcia-Manero figure. 
While it is possible that Garcia-Manero is a report of most of the same data as Etter, this is based on circumstantial comparisons, and is not established by an author/inventor of either publication.  Therefore, reliance on materials taught by Etter is not currently considered persuasive.  Because Etter is one of the instant inventors, clarification of this point in the way of Declaration evidence is requested.
However, even if the Garcia-Manero tablets were documented (by Etter) to be coated with Eudragit, review of the specification does not identify any details of what is properly categorized as “non-enteric coated”, apart from the above functional specification mentions.  In other words, the presence of Eudragit as film coating material does not necessarily exclude the tablet from the instant claimed methods.
Regarding the meaning of non-enteric coating, the Examiner notes that one of the IDS references, Opposition to EP 3 692 983/19 213 148.0 (IDS No. C157; see also citations therein), provides arguments with supporting evidence, that is clarifying about the function of release associated with enteric and Immediate release (non-enteric):
On p. 6 the figure at top of page provides guidelines that compare immediate-release, delayed-release and extended release:

    PNG
    media_image1.png
    449
    803
    media_image1.png
    Greyscale

Instant Figure 10 is reproduced by the opposition document, with designations corresponding to immediate release and delayed release characteristics:

    PNG
    media_image2.png
    461
    708
    media_image2.png
    Greyscale

According to instant Table 5, F3 is labeled Immediate Release w/ Vitamin E; this tablet has coating of hydroxypropyl cellulose (“seal coated tablet”), but no Eudragit material.  This product is non-enteric coated.  F4 has both hydroxypropyl cellulose coating and Eudragit coating; i.e., it is labeled Enteric coated.  F6, labeled Immediate Release w/ Vitamin E, like F3, is seal coated with hydroxypropyl cellulose, but no Eudragit.  Thus, the labelled “Immediate release” tablets correspond to “non-enteric coated” tablets.  The labeled “Delayed release” tablets corresponds to “enteric coated” tablets.
The start of immediate release is labeled at about 15 minutes (for F3; or 30 minutes for F6) for non-enteric with a Tmax at about 1 hr (F4 & F6).  For enteric coated (F4), release start occurs about 2 hr, and Tmax is delayed to about 3 hr.  This evidence is consistent with at least 7% release in the stomach (presuming tablet reaching small intestine at 2 hr) occurring for both immediate release, but less than 7% release occurs in the stomach for enteric coating.
This figure does not depict any extended or prolonged release form (or colon targeting).
The top of p. 7 of the opposition reproduces idealized plasma concentration verses time profile of a delayed release oral dosage compared to immediate release dosage form:

    PNG
    media_image3.png
    300
    370
    media_image3.png
    Greyscale

On p. 8 of the opposition, a figure is presented to depict typical gastric residence time in the stomach, and time periods in intestines:

    PNG
    media_image4.png
    349
    547
    media_image4.png
    Greyscale

The 2 hr time point marks a typical time for a tablet to reside in the stomach, where the tablet remains pass into small intestine over a time period of around an hour (2-3 hr is estimated from this figure).  The delayed (enteric coated) release, starts release around 2 hours, consisting with the above labeling of Figure 10 above, and the Examiner’s comments.
Reconsidering Figure 1 of Garcia-Manero:

    PNG
    media_image5.png
    706
    746
    media_image5.png
    Greyscale

Each of the 80 mg release profiles start release by 30 minutes to 1 hr (first measured azacytidine concentration), clearly releasing substantial amount of azacytidine in the stomach (based on 2 hrs residence in the stomach being typical).  Tmax values for the 80 mg dosage forms occur at 1 (202), 1.5 (102 & mean) or 2 hr (201), clearly before enteric dosage forms would achieve Tmax (3 hr in instant Figure 10).
Thus, the Examiner maintains the position that the coating used by Garcia-Manero, whether leaky Eudragit, or some other material, results in “substantial release” of azacytidine in the stomach; i.e., the coating meets the instant functional definition of “non-enteric coated” tablets that were administered, irrespective of what the coating is made of.
Additionally, relevant to male subjects administered a non-enteric coated formulation (most relevant, based on Applicant’s arguments that these patients were males), the Examiner brings Applicant’s attention to Morrison et al. (“Plasma Prednisolone Levels from Enteric and Non-Enteric Coated Tablets Estimated by an Original Technique”; 1977; Br. J. Pharmac.; 4:597-603); Group A is all males.  Figure 5 depicts similar differences between non-enteric coated and enteric coated preparations:

    PNG
    media_image8.png
    888
    705
    media_image8.png
    Greyscale

Similar to instant Figure 10 data, all non-enteric coated formulations (solid lines) started release within 30 minutes, and have Tmax at times between 1 and 2 hr for all 4 male patients.  In the case of enteric coated preparations (dashed lines), release begins at 2-3 hours, in agreement with the above discussion that movement from the stomach to the small intestines typically occurs in the 2-3 hr time period, with Tmax times at 4 hr or later.  This is also consistent with categorizing the 80 mg formulations of Garcia-Manero as releasing azacytidine (more than 7% release in the stomach) prior to reaching the small intestines; i.e., these are properly considered to be non-enteric coated tablets.
Thus, the evidence supports the position adopted that the 80 mg formulations of Garcia-Manero are designated as non-enteric coated tablets.  Accordingly, the rejection, still considered reasonable to establish anticipation and alternately prima facie obviousness, is maintained.  As previously stated, the burden is shifted to Applicant to prove the tablets are not non-enteric coated (because evaluation of the evidence taught is better taken to be non-enteric than enteric).  This burden is not met by the arguments advanced.
The USPTO does not have laboratories to test the prior art formulations, but relies on published evidence, and evidence submitted by Applicant to make the appropriate decisions about patentability.  Because PK data disclosed and discussed in the prior art is more consistent with at least 7% of azacytidine as having been released in the stomach for the 80 mg dosage forms of Garcia-Manero (before and by the 2 hr time point), the non-enteric function of the film coating continues to be relied on as characteristic of the prior art for this rejection.

Claim Rejections - 35 USC § 103
Claims 31-33, 35-36, 38-43, 45-54, 58, 60-61 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Garcia-Manero et al. (“A pilot pharmacokinetic study of oral azacytidine”; 2008 Jun 12; Leukemia; 22:1680-1684; cited in a prior Office action), as applied to claims 31-32, 35-36, 39, 41-43, 46, 48-49, 51, 53 above, and further in view of ClinicalTrials.gov (“NCT00528983: Safety, Pharmacokinetics, and Pharmacodynamics of Oral Azacitidine in Subjects With Myelodysplastic Syndromes, Chronic Myelomonocytic Leukemia and Acute Myelogenous Leukemia”; 2007 Sept 14; version 9; 9/22/2008; 6/29/2022 IDS; Cite No. C170).
Claims 37 and 44 have been canceled.
The teachings of Garcia-Manero are set forth above.  As discussed above, this reference also establishes that oral azacytidine is bioavailable in humans and should be studied in formal phase 1 trials (abstract).  Regarding Applicant elected 300 mg dose, required by claims 33, 38, 40, 45, 47, 50, 52, 57 & 60, this dose is not explicitly taught by Garcia-Manero.  
However, Garcia-Manero reasonably suggests a range rendering obvious dose escalation that includes 300 mg:  the mean maximum plasma concentration for those treated orally with 80 mg azacytidine was 8.5% of the Cmax for a s.c. dose of 135 mg; bioavailability of the oral dose was 17.4% relative to the s.c. 135 mg dose (1681, right, 3rd paragraph).  S.c. 135 mg corresponds to 75 mg/m2 dosing (1681, right, 4th paragraph).  Using computer simulation of the plasma concentrations and overall drug exposure observed in this study, the azacytidine pharmacokinetic profile at doses of up to 600 mg remains below that seen with s.c. administered azacytidine at 75 mg/m2/day (1681, right, 5th paragraph).  The skilled artisan would have been motivated to explore higher doses than the 80 mg and the maximum 200 mg.  Based on the computer simulation data, increasing doses to at least half of 600 mg (the elected 300 mg) would have been obvious, based on a desire to optimize dosing.  Dose escalation is routinely performed in the art and the matched (from calculations) oral dose to the maximum s.c. dose forms a reasonable maximum dose to approach.  Half of this amount; i.e., Applicant elected 300 mg, would have reasonably been expected to be suitable, and would have been obvious to evaluate as a target during obvious dose escalation studies.  See MPEP 2144.05 (II)(A):
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)
An alternate way to consider the applicable prior art teachings, is that based on computer simulation, the 600 mg dose (1681, right, 5th paragraph) is a maximum of a range taught by Garcia-Manero, with 80 mg (or 60 mg) (Figure 1) as the lower endpoint of the range.  It is obvious to select a dose (300 mg) within the prior art range (80-600 mg), per MPEP 2144.05 (I): In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
The Examiner has considered and found persuasive the argument (in light of the claim amendment), that the clinical trial has a series of different publication dates, and that the final publication supplied (dated after 2009) does not contain all of the same subject matter in the earlier versions.  Because an effective filing date of 5/14/2009 is applicable to the claims examined, the prior publication of this clinical trial on 9/22/2008 has been provided with the IDS filed 6/29/2022, and is relied on as the prior art teachings applicable to the claims.  
The clinical trial teaches the purpose of this study is to determine the safety of a tablet form of azacytidine taken by mouth (Brief Summary).  The efficacy and safety of azacytidine has been established by the SC and IV routes.  The FDA-approved starting dose in 75 mg/m2/day for 7 days every 28 days.  However, an orally active formulation of azacytidine would provide a more desirable route of administration and eliminate the risk of injection site reactions observed when azacytidine is administered subcutaneously.  The oral route may also provide a less complicated administration method for long-term, lower doses, maintenance therapy and greater access to therapy for patients unable to make daily trips to the clinic for drug administration (Detailed Description, 1st paragraph).  
This is a multicenter, open-label, Phase 1, sequential design, dose-escalation study of oral azacytidine.  The study is designed to evaluate the MTD, DLTs, safety, PK profiles, and PD profiles of increasing doses of orally administered azacytidine up to a maximum dose of 600 mg is subjects with MDS or AML.  The plasma PK profile and PD effects of azacytidine administered orally will be compared to those of azacytidine administered SC at the approved dose of 75 mg/m2/day (Detailed Description, 2nd paragraph)
In the Arm, the oral Azacitidine is used during Cycle 2 and beyond, starting dose of 120 mg/day for first 7 days of 28 day cycle, reading on the schedule of claim 58.  Dose will escalate in increments of 60 mg; (i.e., the second dose is 180 mg; the fourth dose corresponds to Applicant elected 300 mg).  Thus, the clinical trial, prior to the effective filing date establishes dose escalation studies, starting at 120 mg, and the range up to 600 mg, from which 300 mg dosing is one cohort, and obvious within the 120-600 mg range taught.
It would have been obvious to one of ordinary skill in the art to administer the film coated tablets of Garcia-Manero to AML patients of either reference, and to increase dosages, including Applicant elected 300 mg, giving the elected methods.  
Regarding claim 60 and dependent claims 35-37, 39, 41-44, 46, 48-49, 51, each of these claims recite a PK parameter, AUC, Cmax or Tmax, with a value or range.  Because the method of independent claim 31 (and the physical steps of claim 60) is taught by and obvious over Garcia-Manero and the elected 300 mg dose is obvious based on Garcia-Manero the clinical trial is also considered, the PK parameters of the dependent claims are construed as inherent over the method that relies on 300 mg dosing. Additionally, Applicant’s election indicated each of these claims read on the elected 300 mg dose.  Thus, the same dose results in the same PK parameters. 
As discussed in MPEP 2112.01 (I): Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).

Applicant argues:
At the outset, since the Examiner relies on Garcia-Manero for this rejection, the rejection should be withdrawn for at least the reasons discussed above. 
While NCT00528983 was purportedly first posted on September 14, 2007, it has been updated 35 times over the years. The particular copy of NCT00528983 provided and relied on by the Examiner appears to be the latest version (version 36) submitted on November 6, 2019, which is not prior art against the instant application. A copy of the original version (version 1) of NCT00528983 (that was submitted on September 12, 2007 and posted on September 14, 2007) is submitted herewith as Exhibit B. All the versions of NCT00528983 can be found online at https://clinicaltrials.gov/ct2/history/NCT00528983. For the Examiner's convenience, a copy of version 5 (submitted on April 2, 2008, before the filing date of the '609 provisional application) is submitted herewith as Exhibit C; and a copy of version 9 (submitted on September 22, 2008, before the filing dates of the '145 provisional application, the '875 provisional application, and the earliest-filed, non-provisional application-U.S. Patent Application No. 12/466,213-to which the instant application claims priority) is submitted herewith as Exhibit D. Applicant does not concede any particular version of NCT00528983 is prior art against the instant application. 
With regard to the fourteen consecutive day dosing regimen recited by claim 55, the Examiner alleges that in the second arm of NCT00528983, the drug is oral azacytidine with starting dose of 300 mg/day with a 14 day-QD schedule. Office Action, page 16. However, while the alleged second arm information is included in the version 36 of NCT00528983 provided by the Examiner (which was submitted November 6, 2019 and is not prior art), such information was not found in the version 1, version 5 or even version 9 of NCT00528983 (Exhibits B to D). As such, Applicant respectfully submits that the rejection to claim 55 and its dependent claims should be withdrawn for this additional reason.

The Examiner disagrees with the above argued reasons applicable to only Garcia-Manero; see the response given above.
The Examiner agrees that the version 36 of the clinical trial is not prior art; based on the currently applicable effective filing date, the version 9 copy (9/22/2008) (provided in the IDS filed 6/29/2022; Cite No. C170) is employed as prior art to the rejected claims, having 5/14/2009 effective filing date.
The Examiner also agrees that the 14 consecutive day dosing regimen (applicable to claims 55-57, and new claim 62) is not taught by the clinical trial, prior to the currently effective filing date.  Thus, these claims are not included in the current rejection.  However, they are still obvious for reasons given in the following rejection basis, which includes teachings of Gore, establishing a 14 consecutive day dosing per 28 day cycle is taught for azacytidine in AML patients.

Claims 55-57, 62 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Garcia-Manero et al. (“A pilot pharmacokinetic study of oral azacytidine”; 2008 Jun 12; Leukemia; 22:1680-1684; cited in a prior Office action); in view of ClinicalTrials.gov (“NCT00528983: Safety, Pharmacokinetics, and Pharmacodynamics of Oral Azacitidine in Subjects With Myelodysplastic Syndromes, Chronic Myelomonocytic Leukemia and Acute Myelogenous Leukemia”; 2007 Sept 14; version 9; 9/22/2008; 6/29/2022 IDS; Cite No. C170), as applied to claims 31-33, 35-36, 38-43, 45-54, 58, 60-61 above, and further in view of Gore et al. (“Combined DNA Methyltransferase and Histone Deacetylase Inhibition in the Treatment of Myeloid Neoplasms”; 2006; Cancer Res.; 66(12): 6361-9).
The teachings of Garcia-Manero and the clinical trial are set forth above, and establish, inter alia, obviousness of oral treatment of AML using 300 mg azacytidine in a “non-enteric coated” tablet, where non-enteric is defined to require at least 7% azacytidine release in the stomach (i.e., prior to 2 hr, based on teachings of the prior art, and Applicant’s data of Figure 10).  Claims 55-57 and 62 require a 14 consecutive day dosing period (within a 28 day cycle, per claim 56).  While the 28 day cycle length is taught by the clinical trial, the 14 consecutive day dosing is not taught by Garcia-Manero or the clinical trial, prior to the applicable effective filing date.  
The rejections above establish an oral dose of 600 mg has been modeled by computer simulation to be equivalent to bioavailability of s.c. dosing in the amount of 75 mg/m2/day (125 mg s.c. for patients tested), a s.c. dose approved by the FDA prior to the effective filing date, in a schedule of 7 consecutive days per 28 day cycle (dosing Days 1-7, followed by no dosing for next 21 days).
Gore teaches patients with acute myeloid leukemia (AML) were treated with 5-azacitidine (aza-CR); major responses associated with cytogenetic complete response developed in patients receiving prolonged dosing schedules of aza-CR (abstract).  Table 2 summarizes cohorts, which include, inter alia, Aza-CR doses of 75 mg/m2/day for 5 days (Cohort 1, total exposure per cycle is 375 mg/m2), 50 mg/m2/day for 14 days (Cohort 4; total exposure per cycle is 700 mg/m2), and 25 mg/m2/day for 14 days (Cohort 5; total exposure per cycle is 350 mg/m2, similar to that of Cohort 1).  Treatment cycles were every 28 days (6362, column bridging paragraph).  Responses for Cohorts 4-5 were at least half of the number of patients evaluated at cohort, but the response number for Cohort 1 corresponds to a lower rate.  Thus, doses corresponding to 33-67% of the FDA approved (at time of effective filing date) s.c. 75 mg/m2, dosed over 14 day consecutive exposure times per cycle have response rates that appear to be better than for the 5 day 75 mg/m2/day cohort.  
The skilled artisan would have taken from this data that lower than 600 mg oral dosing with calculated bioavailability equivalent to s.c., 75 mg/m2/day dosing, such as the obvious 300 mg (50% of the 600 mg, which falls within the 33-67% of maximal dose range in Gore), if given for 14 consecutive days out of a 28 day cycle, would have reasonably been expected to provide the same exposure per cycle, and potentially achieve a higher response rate, based on the data of Gore.  Accordingly, it would have been obvious to extend the number of days of the obvious oral 300 mg dosing from 7 days taught in the clinical trial to the 14 consecutive days out of each 28 day cycle taught by Gore for s.c. dosing.  The motivation would have been to explore higher cyclic exposure, motivated to explore potential higher response rate, based on higher cyclic exposure (the prior art predicts exposure for 7 days dosing of 600 mg oral dosing to be equivalent to that for 7 days s.c. 75 mg/m2/day; both of these would have been equivalent to exposure of 14 days oral 300 mg dosing, on a cyclic basis; there is potential for lower daily dosing to have lower side effects; 14 days at 300 mg oral would double the exposure from the obvious 7 days at 300 mg).  Additionally, exploration of 14 consecutive day dosing per cycle is clearly obvious as a result of routine optimization, considering this 14-daily dose (applying daily 33-67% of maximum daily dosing) cohort is taught in the prior art for the s.c. alternative to oral dosing, rendering obvious exploration of the same dosing interval in oral clinical trials.
As indicated above, 
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  
The Examiner’s review of the specification does not identify any criticality associated with any rejected claim, where any unexpected result has been shown, per MPEP 2144.05 (III)(A): 
Applicants can rebut a prima facie case of obviousness by showing the criticality of the range. "The law is replete with cases in which the difference between the claimed invention and the prior art is some range or other variable within the claims. . . . In such a situation, the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range." In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
See also MPEP 716.02(d) (II): 
II.    DEMONSTRATING CRITICALITY OF A CLAIMED RANGE
To establish unexpected results over a claimed range, applicants should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range. In re Hill, 284 F.2d 955, 128 USPQ 197 (CCPA 1960).

Conclusion
No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Applicant's submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on 6/29/2022 prompted the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 609.04(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY P THOMAS whose telephone number is (571)272-8994. The examiner can normally be reached M-Th 6:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany P Barham can be reached on 571-272-6175. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIMOTHY P THOMAS/Primary Examiner, Art Unit 1611